                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

ANTOINETTE R. MEDINA,

             Plaintiff,

v.                                                           No. CV 18-762 CG

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

             Defendant.

                    ORDER QUASHING ORDER TO SHOW CAUSE

      THIS MATTER is before the Court on its Order to Show Cause, (Doc. 27), filed

March 12, 2019. The Court ordered Plaintiff to show cause why she had not timely filed

a Motion to Reverse or Remand the Administrative Agency’s decision by the March 8,

2019 deadline. (Doc. 27). On March 20, 2019, Plaintiff filed her Motion to Reverse or

Remand. (Doc. 28).

      IT IS THEREFORE ORDERED that the Court’s Order to Show Cause, (Doc. 27),

is QUASHED.



                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
